Citation Nr: 0836935	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  96-39 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1977 to 
April 1980.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from August and September 1995 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  In October 1996, 
the veteran's claims folder was transferred to the VA RO in 
St. Petersburg, Florida.  Then, in August 1997, the claims 
folder was again transferred back to the VA RO in Atlanta, 
Georgia.

The veteran requested and was scheduled for a hearing on 
appeal before a Veterans Law Judge at the RO (Travel Board 
hearing) in May 1997 and in January 1998.  However, he failed 
to appear for both of the Travel Board hearings.  The 
appellant has neither given good cause for failure to appear 
nor asked that the hearing be rescheduled; therefore, the 
hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704 (2008).

In April 1998 and November 2003, the Board remanded the issue 
of service connection for residuals of a right knee injury to 
the Agency of Original Jurisdiction (AOJ) for additional 
development.  It was returned to the Board and in an August 
2007 decision, the Board reopened and denied the veteran's 
claim for entitlement to service connection for residuals of 
a right knee injury.

The appellant appealed the Board decision to deny service 
connection for residuals of a right knee injury to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2007 Order, the Court vacated the Board's decision 
and remanded the appeal for further development consistent 
with instructions in a December 2007 Joint Motion for Remand 
(Joint Remand).  The Board remanded this case for an 
additional VA examination in February 2008.  The case is now 
before the Board for further appellate consideration.

Additional evidence was received in August 2008, and the 
appellant's representative waived its review by the RO in 
October 2008.  See 38 C.F.R. 
§ 20.1304 (2007).  The Board will consider that evidence 
accordingly.

The Board notes that in his May 1980 application for 
compensation, the veteran contends that he suffers from a 
sinus disorder due to his military service.  The Board 
referred this claim to the RO's attention in its November 
2003 remand, and again in its August 2007 decision; however, 
no rating decision has been issued by the RO.  This claim is 
again referred to the RO for appropriate action.


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the claimed residuals of a right knee injury 
and active military service.


CONCLUSION OF LAW

Claimed residuals of a right knee injury was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A VA notice and 
duty to assist letter dated in July 2004, and resent to the 
veteran's correct address in October 2004, satisfied VA's 
duty to notify under 38 U.S.C.A. 
§ 5301(a) and 38 C.F.R. § 3.159, as it informed the veteran 
of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The letter also informed the 
veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim. 
 
The evidence of record, including service treatment records, 
VA treatment records, private treatment records, VA 
examination reports, and lay statements, is adequate for 
determining whether the criteria for service connection have 
been met.  Further, the AOJ has obtained the veteran's VA 
treatment records and examination reports.  However, the AOJ 
was unable to obtain any records showing that the veteran has 
received treatment for his right knee while in service.  The 
Board notes that pursuant to the veteran's report of 
treatment in Fort Hood, Texas, the AOJ made a request for 
information in March 1981, which resulted in a negative 
response.  Then the AOJ made requests for information in July 
2004 and June 2005 to the U.S. Army Health Clinic in 
Schofield Barracks, Hawaii.  A negative response was received 
in August 2005 from the Army Health Clinic.  The AOJ further 
attempted to verify and obtain any service treatment records 
regarding the veteran's claimed right knee injury.  Negative 
responses from the National Personnel Records Center (NPRC) 
were received in December 2002, May 2005, and July 2006.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  
Counts v. Brown, 6 Vet. App. 473, 477 (1994).  The service 
treatment records that are contained in the claims file 
include the veteran's enlistment and separation examination 
reports, dental and immunization records, and other treatment 
records to include that for a hand and nose injury related to 
a motorcycle accident.  No treatment record for a right knee 
injury was obtained.  The Board finds that VA has obtained, 
or made reasonable efforts to obtain, all evidence which 
might be relevant to the issue on appeal and that VA has 
satisfied, to the extent possible, the duty to assist. 
 
In compliance with the Board's November 2003 remand, the 
veteran was asked to identify any additional medical 
evidence.  The appellant did not identify any additional 
medical information.  Thus, the Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim, which VA has not sought.  In February 
2007, the AOJ readjudicated the appeal and issued a 
supplemental statement of the case.  Pursuant to the Board's 
February 2008 remand, the veteran was provided a VA 
examination in April 2008.  Thereafter, the AOJ readjudicated 
the case and a supplemental statement of the case was issued 
in June 2008.  Given the foregoing, the Board finds that VA 
has substantially complied with the Board's remands with 
regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with). Accordingly, the Board finds 
that no further assistance to the veteran in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided such notice in April 2008, prior to the issuance 
of the last supplemental statement of the case in June 2008.  
However, since the veteran's claim is being denied, neither a 
disability rating nor an effective date will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

The veteran contends that he is entitled to service 
connection for a right knee condition.

Service treatment records show that on enlistment 
examination, clinical evaluation of the right knee was 
normal.  On October 8, 1977, an emergency room report from 
Fort Hood, Texas, showed that the veteran was treated for 
nose and hand injury related to a motorcycle accident.  The 
veteran's right hand was found to be well healed.  The 
veteran's service treatment records show no complaints of or 
treatments for a right knee injury related to this motorcycle 
accident.  The separation examination report dated in 
December 1979 showed no complaints of knee injury.  The 
veteran was found to be clinically normal upon discharge.

In May 1980, a month after his discharge from service, the 
veteran filed a claim for service connection for a right knee 
injury.  A VA general medical examination was afforded the 
veteran in July 1980.  No claims file was present for the 
examiner's review.  At the examination, the veteran reported 
having injured his right knee in a motorcycle accident.  On 
physical examination, there was no visible swelling or 
deformity of the right joint. The tibial tuberosity and 
infrapatellar bursa were mildly protruding and painful on 
palpation.  However, there was no pain, clicks or crepitation 
during range of motion examinations.  Also, there was no 
lateral instability or any sign of injury on ligaments or 
meniscus.  Based on the veteran's reported history, the VA 
examiner diagnosed the veteran with asymptomatic residuals of 
a right knee injury.

In August 1995, the veteran underwent a VA orthopedic 
examination of his right knee.  Again, no claims file was 
reviewed.  At the August 1995 examination, the examiner noted 
that the veteran reported having injured his right knee 
during a fall while he was stationed in Hawaii in 1979.  
However, in a November 1998 statement, the veteran stated 
that the examiner's note recording his comment was the result 
of a miscommunication; his meaning was that he had reported 
his 1977 motorcycle fall during the course of his service in 
Hawaii in 1979.  Examination of the right knee in August 1995 
revealed a prominence that was suggestive of, but not 
conclusive for, Osgood-Schlatter's disease.  The examiner 
also found that there may have been some ongoing 
chondromalacia patella.

In February 1997, the veteran sought treatment from VA for 
pain in his right knee.  A VA clinician noted no etiology 
regarding the pain, and prescribed Motrin.

The veteran was next treated in February 2005 at a VA Medical 
Center in Atlanta, Georgia.  Treatment records show that the 
veteran fell and broke his right leg in January 2005.  He 
also complained of ongoing pain in his right knee.  X-rays 
were taken of the veteran's right knee and showed normal 
bones and joints.  There was hypertrophied tibial tuberosity 
corresponding to the attachment of patellar ligament, which 
seemed to be a developmental variant.  There was also minimal 
focal pretibial soft tissue calcification in the region.

Also in February 2005, a VA physician from the Urgent Care 
Clinic submitted a handwritten statement regarding the 
veteran's right knee disorder.  The VA physician restated the 
August 1995 VA examination result that the veteran "appears 
to have Osgood-Schlatter's disease of the Right 
[capitalization and emphasis in original] knee," and also 
stated that the "actual duration of this condition is 
unknown but the patient states it has been a problem since 
[his] accident in 1979.  The patient has both pain and 
decrease[d] mobility due to same."

In April 2005, another VA physician submitted a handwritten 
letter stating that the veteran's knee pain was related to 
his motorcycle accident in service.  It appears that the VA 
physicians' statements were based solely on the veteran's 
report of having injured his right knee in a motorcycle 
accident.

The VA physicians' letters show mere acquiescence with the 
appellant's contentions, are based solely on the appellant's 
reported injury and duration unsubstantiated by medical 
evidence, and do not constitute competent medical evidence of 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).  
Medical possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  While the Board may not disregard a 
medical opinion solely on the rationale that it was based on 
a history given by the veteran, per Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005), it may discount a physician's 
medical opinion which materially relies on a layperson's 
unsupported history as the premise for the opinion.  See Wood 
v. Derwinski, 1 Vet. App. 190, 191-192 (1991).  In this case, 
the February 2005 VA physician's statement explicitly and 
exclusively relies on the unsubstantiated history provided by 
the veteran.  Additionally, there is no evidence that the 
April 2005 VA physician ever treated the veteran for his 
claimed right knee disorder.  Most importantly, neither 
clinician accounted for the absence of any diagnosis of or 
treatment for a right knee condition immediately after the 
motorcycle accident, or at any other time in service; neither 
did they account for the absence of any mention of right knee 
problems at discharge, or the July 1980 VA examination 
results which found no fractures of the right knee, and no 
injuries to the ligaments or meniscus.  Consequently, their 
etiological opinions are of diminished probative value.

In September 2006, the veteran obtained a diagnosis of 
arthritis and possible Osgood-Schlatter disease (as indicated 
by a question mark) from a private physician.  This 
represented the first diagnosis of arthritis in the record.  
Most significantly, the diagnosis was unaccompanied by an 
etiological opinion.

In March 2008, the veteran sought the opinion of a second 
private physician.  He diagnosed the veteran with chronic 
degenerative joint disease of the right knee, and chronic 
arthritis of the right knee.  He opined that the veteran's 
knee injury and arthritis are more likely than not a result 
of his military service.  However, he failed to provide a 
rationale supporting his opinion, or to explain the absence 
of any chronic knee conditions diagnosed within 15 years of 
service.  Consequently, the probative value of this opinion 
is also diminished.  See Wood, supra.

The Court, in its December 2007 order, directed the Board to 
determine whether the veteran's lay statements were credible 
and competent evidence which could trigger VA's obligation 
under 38 U.S.C.A. § 5103A to obtain a medical examination 
and/or opinion.  In compliance with the Court's directive, 
the Board considered the issue and determined that a VA 
medical examination was warranted.  The Board remanded this 
case for a VA medical examination in February 2008, and a VA 
examination was provided to the veteran in April 2008.

The April 2008 VA examiner reviewed the veteran's claims 
file.  On the basis of his examination, which included 
looking at x-ray results, the VA examiner found that the 
veteran had very mild degenerative joint disease that was 
equivalent in both knees.  The VA examiner considered the 
veteran's post-accident military service, as well as his 
post-service employment riding on garbage trucks and working 
in construction, and determined that it was less likely than 
not that the veteran's motorcycle accident is the cause of 
any current right knee problems.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, the 
medical opinion is competent medical evidence.  Moreover, 
because the opinion is based on a review of the entire record 
(claims file), the Board finds that it is more probative than 
the aforementioned opinions based solely on the veteran's 
reported history.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

In an August 2008 letter, the veteran sought to dispute some 
premises of the April 2008 VA examiner's etiological opinion.  
The VA examiner wrote that "[i]f the motorcycle accident 
produced significant injury to the knee then he would not be 
able to continue [his] military career for a further three 
years."  The veteran responded that he "had [an] easy job" 
in service as a clerk typist sitting at a desk, and that in 
his "whole career [he did] no field duty."  The Board is 
entitled to discount the credibility of evidence, either 
facially or based on its relationship to other evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
Specifically, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the veteran.  See Caluza v. Brown, 7 
Vet. App. 478, 511 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).  In this case, the Board notes that the 
veteran earned citations as an expert with rifles and hand 
grenades.  The Board finds that the record of these citations 
tends to refute the veteran's assertion that his active duty 
service consisted solely of working at a desk.  Moreover, the 
veteran's own statement later in that letter, in which he 
stated that he "just suffer[ed] and put up with the pain" 
until after active duty, suggests that his service was not so 
easy as to have permitted a chronic knee condition, as 
opposed to a transiently painful one, to have gone 
undiagnosed and untreated throughout his service.

The veteran also refuted the April 2008 VA examiner's note 
that the veteran "would not be able to work in the garbage 
and construction industry doing heavy labor for 20 years and 
come out with a knee with mild degenerative joint disease" 
if he had incurred a chronic knee condition in service.  
Specifically, the veteran stated that his post-service work 
involved only "light labor."  Even if the veteran's post-
service labor was light, that would not invalidate the VA 
examiner's opinion, or prove that he had incurred his right 
knee condition in service.

Lastly, in his August 2008 letter, the veteran accurately 
noted that he had filed his claim for a right knee disability 
one month after service, "not 20 years later."  The Board 
acknowledges that the veteran might have experienced pain in 
his right knee during and after service.  However, he did not 
report any knee pain in his separation examination, and no 
records of complaints of or treatment for knee pain appear 
anywhere in the veteran's service treatment records.  
Moreover, as noted above, the veteran's VA examination just 
three months after service showed no lateral instability or 
any sign of injury on ligaments or meniscus, and no 
fractures-in other words, no chronic right knee conditions.  
The Board notes that while the veteran's right knee may have 
been painful even in the absence of a chronic condition, a 
claim of service connection for pain cannot be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 
.

The Board has noted the three lay statements which the 
veteran has submitted in support of his claim.  In May 2006, 
the veteran's sister wrote that he had been an active person 
prior to service, and that after service he complained of 
constant pain in his knee.  She opined that the veteran's 
knee injury is attributable to his time in service.  
Competent lay evidence includes any evidence which does not 
require specialized education, training, or experience; it is 
competent if it is provided by a person who has actual 
knowledge of facts and circumstances, and conveys matters 
that can be observed by the five senses.  38 C.F.R. § 
3.159(a)(2).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).  In this case, 
the veteran's sister's observation of the veteran 
experiencing knee pain is competent lay evidence.  However, 
she lacks the medical expertise to provide a competent 
etiological opinion as to whether the veteran has a chronic 
right knee condition, and whether such a condition was caused 
by service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In June 2007, the veteran's colleague from service wrote that 
he had encountered the veteran in their neighborhood, and 
that the veteran had then told him of a motorcycle accident 
in service which caused a broken finger and a fractured nose.  
The colleague made no mention of a right knee injury, and did 
not suggest that he had been a witness to the accident.

In August 2008, the veteran submitted a letter from his 
common-law wife in which she wrote that he complains every 
morning about pain in both of his knees.  This statement does 
not prove that the veteran's right knee pain was caused by 
his time in service.

As noted by the April 2008 VA examiner, the veteran does have 
a current right knee disability-very mild degenerative joint 
disease of both knees.  However, the most probative evidence, 
including the veteran's service treatment records and his VA 
examinations of July 1980 and April 2008, suggests that any 
chronic right knee condition was not incurred in service.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim of a right knee 
disability, and it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  Consequently, the veteran's claim of service 
connection for a right knee disability is denied.



ORDER

Service connection for a right knee disability is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


